

Exhibit 10.2


AMENDMENT OF STOCK OPTION GRANT AGREEMENT
UNDER THE BANK OF HAWAII CORPORATION
2004 STOCK AND INCENTIVE COMPENSATION PLAN


Pursuant to the authority of the Human Resources and Compensation Committee (the
“Committee”) of the Board of Directors of Bank of Hawaii Corporation (the
“Company”) under the terms of the Company’s 2004 Stock and Incentive
Compensation Plan (the “Plan”) and the form of 2012 Nonqualified Stock Option
Agreement (the “Agreement”) approved pursuant thereto, the Committee hereby
amends the Agreement as follows:


1.    Section 4 of the Agreement is hereby amended in its entirety to read as
follows:


4.    Exercise of Option. An Option may be exercised from time to time with
respect to all or any portion of the number of Shares with respect to which the
Option has become exercisable by written notice to the Corporate Secretary of
the Company or other authorized personnel of the Company.


When Optionee gives notice of exercise of the Option, Optionee must pay the full
Exercise Price for the Option Shares being purchased. Optionee may make payment:
(i) by certified check or bank check payable to the order of the Company; (ii)
by delivering (either by actual delivery or attestation) previously acquired
shares of Company common stock held by Optionee for at least six months or
acquired by Optionee on the open market and having an aggregate fair market
value at the time of exercise equal to the full Exercise Price; (iii) by
instructing the Company to effect a “net exercise” of the Option, whereby the
Company will deliver to the Optionee that number of shares of Company common
Stock determined in accordance with the following formula:


 
X =
Y (A - B)
 
 
 
A
 



where X equals the number of shares of Company common stock to be issued to
Optionee, Y equals the number of Option Shares purchasable under this Option, A
equals the closing price of one share of the Company’s Common stock on the last
trading day immediately prior to the date of Optionee’s notice of exercise, and
B equals the per share exercise price of the Option; or (iv) by a combination
thereof. In addition, with the approval of the Committee, the Company may
cooperate with the Optionee in arranging a “cashless exercise” of the Option
through a broker approved by the Company, under which the broker will sell
shares acquired by Optionee upon exercise of the Option and remit to the Company
a sufficient portion of the sales proceeds to pay the full Exercise Price and
any tax withholding upon such exercise.


This Option shall not be exercised for any fractional shares and no fractional
shares shall be issued or delivered. If Optionee fails to pay for any Option
Shares specified in the notice of exercise or fails to accept delivery of the
Option Shares, the Company may terminate Optionee’s rights to purchase the
Option Shares.


2.    All other provisions of the Agreement shall remain in full force and be
unaffected by this Amendment.


By order of the Committee, effective as of June 24, 2016.




/s/ Mark A. Rossi
 
 
Mark A. Rossi
 
 
Vice Chairman, Chief Administrative Officer
 
 
General Counsel and Corporate Secretary
 
 




